Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Please cancel withdrawn claims 11-15 and 21-25.

	In claim 5:
		Please replace the phrase --the heater chuck—with the phrase “the target”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require an apparatus comprising a chamber, heater chuck with substrate opposing an electrode and source material target, and a collimator between the heater chuck and target.  The collimator comprises a plate with a first set of central holes and a 

There is knowledge in the art of a processing chamber with heated substrate, target and electrode and intervening collimator (common configuration; see Demaray – cited in prior office action).  There is also knowledge in the art of altering the aspect ratio of the collimator holes from center to outside regions and altering the hole diameter from central to outside regions (see Edelstein, as cited in prior office action).  However, while the prior art may teach either increasing or decreasing the aspect ratio from central to outer regions, the prior art only teaches uniform diameter or increasing diameters of the collimator holes in an outside region as compared to a central region (see Edelstein at figures 7-10).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794